Citation Nr: 0737983	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
since October 14, 2004 for partial rotator cuff tear with 
labral cyst of the right shoulder, and entitlement to an 
initial evaluation in excess of 10 percent from April 16, 
2003, to October 13, 2004.

2.  Entitlement to service connection for a right arm 
disability as secondary to service connected right shoulder 
disability.

3.  Entitlement to service connection for a right hand 
disability, to include carpal tunnel syndrome, as secondary 
to service connected right shoulder disability.

4.  Entitlement to service connection for a stomach disorder 
as secondary to medications taken for service connected right 
shoulder disability.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 2002 to 
April 2003.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
labral cyst of the right shoulder, and entitlement to an 
initial evaluation in excess of 10 percent from April 16, 
2003, to October 13, 2004.

2.  Entitlement to service connection for a right arm 
disability as secondary to service connected right shoulder 
disability.

3.  Entitlement to service connection for a right hand 
disability, to include carpal tunnel syndrome, as secondary 
to service connected right shoulder disability.

4.  Entitlement to service connection for a stomach disorder 
as secondary to medications taken for service connected right 
shoulder disability.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 2002 to 
April 2003.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a November 2003 rating decision, the RO granted service 
connection for residuals of partial rotator cuff tear with 
labral cyst of the right shoulder, and assigned an initial 
noncompensable rating effective April 16, 2003 (the day 
following the veteran's discharge from service).  A February 
2004 RO rating decision denied claims of service connection 
for right arm and hand disabilities.  A March 2004 RO rating 
decision increased the evaluation for right shoulder 
disability to 10 percent effective April 16, 2003.  In May 
2004, the RO denied a claim of service connection for a 
stomach disorder.  A December 2006 RO rating decision 
increased the initial evaluation for right shoulder 
disability to 20 percent effective October 14, 2004.

In May 2007, the veteran appeared and testified before the 
undersigned during a Travel Board hearing held at the Waco 
RO.  The hearing transcript is associated with the claims 
folder.

The issues of entitlement to service connection for right 
hand and arm disabilities, a stomach disorder, sinusitis and 
rhinitis are addressed in the REMAND portion of this decision 
and are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The appellant and his 
representative will be notified if any further action on 
their part is required. 


FINDING OF FACT

The veteran's right shoulder disability has more nearly 
approximated limitation of motion at shoulder level since 
April 16, 2003.


CONCLUSION OF LAW

For the entire period from April 16, 2003, the criteria for a 
20 percent rating, but no more, for partial rotator cuff tear 
with labral cyst of the right shoulder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has challenged the initial evaluation assigned 
following the grant of service connection for right shoulder 
disability.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board's decision has granted additional compensation 
extending to the date of claim eliminating the "staged" 
ratings assigned by the RO.  As a uniform rating is assigned, 
there is no prejudice in failing to properly advise the 
veteran of the criteria for establishing effective dates of 
award.  The veteran has had a meaningful opportunity to 
participate effectively in the processing of this claim, and 
any defect in the VCAA notice is not prejudicial to him.

Regarding the duty to assist, the record includes the 
veteran's service medical records and the identified private 
and VA treatment records.  There are no outstanding requests 
for VA to obtain any relevant evidence that the veteran has 
identified and, in the case of non-federal records, 
authorized VA to obtain on his behalf.  With respect to his 
right shoulder disability, he was afforded two VA 
examinations during the appeal period and he has supplemented 
the record with his hearing testimony.  The evidence of 
record is sufficient to decide the claim.

The veteran claims entitlement to higher initial ratings for 
his service connected right shoulder disability.  Ratings for 
service-connected disabilities are determined by comparing 
the symptoms the veteran is presently experiencing with 
various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Also, when making determinations concerning the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The veteran's statements regarding the severity of 
his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, these 
statements must be considered with the clinical evidence in 
conjunction with the appropriate rating criteria.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Historically, the veteran injured his dominant right shoulder 
during basic training resulting in painful motion, especially 
with overhead motion.  Magnetic resonance imaging (MRI) scan 
studies showed a posterior labral tear as well as 
anteroinferior labral cyst.  There was no history of 
impairment of the clavicle, scapula or humerus due to 
malunion, nonunion or dislocation.

The veteran has primarily reported painful right shoulder 
motion with an inability to perform overhead lifting.  
According to his statements and testimony of record, he 
experiences pain when raising his right arm to shoulder 
height.  He experiences additional limitation of motion with 
repetitive movement which prevents him from putting his arm 
behind his back.  VA examination in August 2003 described, in 
the diagnostic and clinical tests portion of the examination 
report, moderate limitation of right shoulder motion in 
abduction and flexion to 100 degrees.  VA examination in 
September 2004 showed forward flexion and abduction limited 
to 90 degrees with pain beginning at 90 degrees.  However, 
his shoulder demonstrated good muscle strength absent muscle 
atrophy.  A VA clinical record in February 2004 showed that 
abduction and extension above 80 degrees was painful.  In 
October 2004, his abduction was limited to 70 degrees with 
pain beginning at 70 degrees.  With consideration of his 
report of functional impairment on use, the Board finds that 
the veteran's right shoulder disability has more nearly 
approximated limitation of motion to shoulder level since the 
inception of the appeal.  38 C.F.R. §§ 4.3, 4.40, 4.45, 4.7.  
Accordingly, a 20 percent rating is granted effective to the 
date of claim.

However, the VA treatment records and VA examination reports 
in August 2003 and September 2004 show right shoulder range 
of motion loss that falls well short of being midway between 
the side and shoulder level.  The veteran himself has not 
described such limitation of motion, even during flare-ups of 
disability.  See Deluca, supra.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 20 percent under Diagnostic Code 5201 for any time during 
the appeal period.

The most recent MRI scan study in April 2004 indicated normal 
radiological findings for the right shoulder.  There is no 
medical evidence that the veteran has, or has ever 
experienced, malunion, nonunion or dislocation of the 
clavicle, scapula or humerus.  Therefore, there is no basis 
for consideration of a higher initial rating under Diagnostic 
Codes 5202 and 5203.  Diagnostic Code 5200 is not for 
application as the right shoulder is not ankylosed.

In summary, the lay and medical evidence of record supports a 
20 percent initial rating for right shoulder disability since 
April 16, 2003.  The veteran's report of right shoulder pain 
and limitation of motion during flare-ups of disability has 
been relied upon by the Board in assigning a higher initial 
rating prior to October 14, 2004.  The preponderance of the 
lay and medical evidence, however, is against a rating in 
excess of 20 percent for any period of time during the appeal 
period.  The benefit of the doubt rule does not apply.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

An initial 20 percent rating for partial rotator cuff tear 
with labral cyst of the right shoulder, but no more, is 
granted for the time since April 16, 2003, subject to the 
laws and regulations governing the payment of monetary 
benefits. 


REMAND

The veteran claims that he manifests disabilities of his 
right hand and arm that began during service, or 
alternatively, is proximately due to his service connected 
right shoulder disability.  His service medical records 
document his report of intermittent whole arm numbness 
following a right shoulder injury in October 2002, and right 
arm numbness and tingling following a motor vehicle accident 
(MVA) in March 2003.  He was temporarily prescribed a right 
wrist splint.  A definitive diagnosis for his right hand and 
arm symptoms was not offered.  

The veteran has reported persistent symptoms of right hand 
and arm numbness since service.  VA examinations in August 
2003 and September 2004, which included negative 
electromyography (EMG) studies, found no pathology for his 
symptoms.  An EMG examination in January 2005, however, 
demonstrated mild carpal tunnel syndrome.  In light of the 
recent EMG findings, and the documented in-service complaints 
of numbness, the Board finds that medical opinion, based upon 
review of the claims folder, is necessary to determine the 
etiology and onset of his symptoms of numbness and tingling 
of the right hand and arm.

Furthermore, the record reflects that the veteran was first 
treated for rhinitis and sinusitis in service.  He has 
reported persistent and recurrent symptoms following service 
with his post-service medical records showing treatment for 
both sinusitis and allergic rhinitis.  The Board finds that 
medical opinion, based upon review of the claims folder, is 
necessary to determine the etiology and onset of his 
sinusitis and allergic rhinitis disabilities.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006)

Finally, the veteran testified in May 2007 that he had been 
diagnosed with a stomach ulcer at the Temple VA.  VA last 
obtained his clinical records in June 2005 which do not 
reflect treatment for a stomach disorder.  Prior to any 
further adjudication, the RO should obtain the veteran's VA 
treatment records within the Central Texas Veterans Health 
Care System since June 2005.  Thereafter, the veteran should 
be afforded appropriate VA examination to determine the 
nature and etiology of his stomach complaints, to include an 
opinion as to whether they are secondary to medications 
prescribed for the shoulder.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon, supra.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records within the Central Texas Veterans 
Health Care System since June 2005.

2.  Upon receipt of any additional 
evidence and/or information, the veteran 
should be scheduled for appropriate VA 
examination(s) to determine the nature and 
etiology of his symptoms tingling and 
numbness of the right hand and arm.  The 
examiner should review the claims file 
including the veteran's service medical 
records reflecting complaint of right hand 
and arm numbness and tingling symptoms.  
Following examination, the examiner should 
provide the following opinion:
	a) What is the diagnosis, or diagnoses, 
accounting for the veteran's symptoms of 
tingling and numbness of the right hand 
and arm;
	b) For each diagnosis, opine whether it 
is at least as likely as not that such 
disability is related to, or first 
manifested during, military service; or 
alternatively,
	c) Whether such disability was caused 
or aggravated by the service-connected 
right shoulder or cervical spine 
disabilities.  If the examiner finds 
aggravation due to service-connected 
disability, the examiner should indicate 
the degree of disability of the before it 
was aggravated and the current degree of 
disability.

A rationale must be provided for each 
opinion.

3.  The veteran should also be scheduled 
for appropriate VA examination(s) to 
determine the nature and etiology of his 
sinusitis and allergic rhinitis.  The 
examiner should review the claims file 
including the veteran's service medical 
records reflecting treatment for sinusitis 
and rhinitis.  Following examination, the 
examiner should provide opinion as to 
whether it is at least as likely as not 
that sinusitis and/or allergic rhinitis is 
related to, or first manifested during, 
military service.  If it is determined 
that either disability preexisted service, 
the examiner should offer an opinion as to 
whether the disability permanently 
worsened during service beyond the natural 
progress of the disability.  A rationale 
must be provided for each opinion.

4.  The veteran should also be scheduled 
for appropriate VA examination(s) to 
determine the nature and etiology of his 
stomach complaints.  The examiner should 
review the claims file.  Following 
examination, the examiner should provide 
the following opinion:
	a) What is the diagnosis, or diagnoses, 
accounting for the veteran's stomach 
symptoms;
	b) If a current disability exists, 
opine whether it is at least as likely as 
not that such disability is related to 
military service, or alternatively, was 
caused or aggravated by medications to 
treat service-connected right shoulder 
disability.

5.  Then, the RO/AMC should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


